       Case 1:19-cv-02142-RMB-BCM Document 17 Filed 03/13/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x
                                                                    :
  LEK SECURITIES CORPORATION                                        :   Civil Action No. 1:19-cv-02142-RMB-BCM
  and ROX SYSTEMS, INC.                                             :
                                                                    :
                             Plaintiffs,                            :
                                                                    :
                                 v.                                 :   RULE 7.1 CORPORATE DISCLOSURE
                                                                    :              STATEMENT
  NICOLAS LOUIS, JONATHAN FOWLER, VOLANT :
  HOLDING, LLC d/b/a VOLANT TRADING, VOLANT :
  TRADING, LLC, VOLANT LIQUIDITY, LLC, AND :
  VOLANT EXECUTION, LLC.                                            :
,                                                                   :
                                                                    :
                             Defendants.                            :
                                                                    :
-------------------------------------------------------------------x

        Defendants Volant Holding, LLC, Volant Trading, LLC, Volant Liquidity, LLC, and
Volant Execution, LLC, by their undersigned attorneys and pursuant to Federal Rule of Civil
Procedure 7.1, respectfully submit the following Corporate Disclosure Statement.
        The parent company of Volant Execution, LLC, Volant Liquidity, LLC, and Volant
Trading, LLC is Volant Holding, LLC. No publicly held corporation owns ten percent or more
of Volant Holding, LLC, Volant Execution, LLC, Volant Liquidity, LLC, and Volant Trading,
LLC's stock.

 Dated: March 13, 2019                                      SCHULTE ROTH & ZABEL LLP
        New York, New York
                                                            By: /s/ Howard Schiffman
                                                                   Howard Schiffman

                                                            919 Third Avenue
                                                            New York, New York 10022
                                                            Telephone: (212) 756-2000
                                                            Facsimile: (212) 593-5955
                                                            E-mail: Howard.Schiffman@srz.com

                                                            Attorneys for Volant Holding, LLC, Volant
                                                            Trading, LLC, Volant Liquidity, LLC, and
                                                            Volant Execution, LLC
